Title: New York Ratifying Convention. Third Speech of July 2 (John McKesson’s Version), [2 July 1788]
From: McKesson, John,Hamilton, Alexander
To: 


[Poughkeepsie, New York, July 2, 1788]
Mr. Hamilton—I add to enforce the Ideas of the member who spoke last
The Gent from Dutchess says it is less dangerous to grant power to restrain an Act than a power to do
Here the Power to restrain is as dangerous as to do an Act—The Power to restrain here is to restrain you from your defence—
The Gentleman contends that there may be corruption in a Majority or the whole—
We contend that there may be corruption in a Small Body only five
If evils are to be submitted to which to be prefered—to trust a majority of your whole Govt. and president to enter into a War of Ambition—or to put it into the power of a minority to prevent your own defence agt. an Ambitious War—
What Interest in a Republic to have a War of Ambition—Some Individuals may obtain a part of the Common Frame—but no men can acquire Territory—
